Citation Nr: 1538731	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis of the lumbosacral spine with bilateral radiculopathy prior to July 8, 2013, and in excess of 40 percent for lumbar spine degenerative disc disease with spondylolisthesis of L5 and S1 thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985, and from February 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2013, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the hearing, the undersigned Veterans Law Judge, identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the symptoms associated with his claimed condition.  At the hearing the submission of additional evidence was discussed, with input from the Veteran's accredited representative.  The record was held open after the hearing.  Since the hearing, additional evidence has since been submitted in support of the Veteran's claim.  The Board finds that the hearing did not reveal any other evidence that might be available, but has not been associated with the claims file.  The Veteran has not alleged that there were any deficiencies in the hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.

The Board remanded the case to the RO for additional development in June 2013.  Subsequently, in a July 2013 rating decision, the AOJ granted separate ratings for radiculopathy of the lower right and left extremities of 20 percent, respectively, effective July 8, 2013.  The AOJ also recharacterized the Veteran's lumbar spine disability as lumbar spine degenerative disc disease with spondylolisthesis of L5 and S1 (previously rated as arthritis, lumbosacral spine, diagnosed with bilateral radiculopathy, previously noted as hip pain).  The Veteran has not expressed disagreement with the radiculopathy ratings and thus, no further appellate consideration of this issue is warranted.


FINDINGS OF FACT

1.  Prior to July 8, 2013, the Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 40 degrees with findings of degenerative spondylosis and functional impairment due to pain.

2.  For the period from July 8, 2013, the Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 25 degrees with findings of lumbar spine degenerative disc disease with spondylolisthesis of L5 and S1 and functional impairment due to pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for arthritis of the lumbosacral spine with bilateral radiculopathy prior to July 8, 2013, and in excess of 40 percent for lumbar spine degenerative disc disease with spondylolisthesis of L5 and S1 thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2009 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) as stated above, regarding his initial service connection claim for a back disability.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  The July 2009 letter also included appropriate notice with regard to disability rating and effective dates. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and also afforded VA examinations in August 2009, June 2011, July 2011, and July 2013 to assess the back disability on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

The Veteran filed an increased rating claim in June 2009.  In a September 2009 decision, the RO increased the Veteran's disability rating to 20 percent for a lumbar spine disability.  The Veteran appealed the disability rating.  He was later assigned an increased rating of 40 percent, effective July 8, 2013.  The following decision addresses whether the Veteran is entitled to higher ratings for his lumbar spine disability.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 for degenerative arthritis of the spine, which is rated under the General Rating Formula for Diseases and Injuries of the Spine; unless there is intervertebral disc syndrome, rated under DC 5243 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 
Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2014).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The medical evidence of record shows that the Veteran does not have any incapacitating episodes as contemplated by VA regulations.  Specifically there are no instances of doctor-prescribed periods of bed rest.  The Veteran has not claimed incapacitating episodes and the most recent examination in July 2013 noted no intervertebral disc syndrome.  Therefore an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

While the Veteran has complained of significant functional impairment as a result of his lumbar spine disability, again, the regulations specify that incapacitating episodes are more than just a period of flare-up of back pain requiring rest.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Therefore, a rating higher than 20 percent, prior to July 8, 2013, or higher than 40 percent, thereafter, for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Regarding a disability rating based on limitation of motion prior to July 8, 2013, at most, the medical evidence shows limitation of forward flexion to 40 degrees, even after repetitive motion, which would not warrant a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  In an August 2009 VA examination, the Veteran complained of low back pain with achiness, tightness, and stiffness affecting the midline lumbar spine.  He also asserted he has spasm affecting the paralumbar musculature.  Physical examination showed no spasm, guarding or ankylosis.  Forward flexion was noted to 40 degrees with pain at 35 degrees; there was increased pain but no additional functional limitations following three repetitions.  In a June 2011 VA examination the Veteran complained of pain, stiffness, achiness, tightness affecting the intermittent muscle, spasming affecting the paraspinal musculature of the thoracic and lumbar spine.  Physical examination showed forward flexion to 90 degrees, with painful motion beginning at 30 degrees; there was increased pain but no additional functional limitations following three repetitions.  A July 2011 VA examination noted forward flexion to 80 degrees after repetition, with increased pain but no additional limitation after three repetitions.  A higher rating of 40 percent is not warranted based on this medical evidence, as forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, is not demonstrated.

Most recently, the July 2013 VA examination shows forward flexion of the lumbar spine to 25 degrees after three repetitions.  This finding supports the assignment of a 40 percent rating, which is presently assigned, effective the date of the examination, July 8, 2013.  A rating higher than this is not warranted as ankylosis of the entire thoracolumbar spine or the entire spine is not shown.  The examination specifically notes that there is no ankylosis of the spine.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 20 and 40 percent ratings.

The Board has considered whether a separate neurological rating is warranted for the lumbar spine disability, as contemplated by the regulations.  However, prior to July 8, 2013, the record shows that the Veteran's radiculopathy was noncompenasble as radiculopathy was reported as intermittent and was not shown to be mild in degree with sensation and motor examinations normal and only some abnormalities shown on reflex examination.  See, e.g, 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2014).  Moreover, from July 8, 2013 service connection for radiculopathy of the left and right lower extremities with separate 20 percent ratings has been granted, and as noted in the Introduction, the Veteran has not appealed these ratings to the Board.  He has also denied any bowel or bladder dysfunction related to his lumbar spine disability.

To the extent that the Veteran argues that he should be entitled to a higher rating for his lumbar spine disability, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds that a rating higher than 20 percent is not warranted for the lumbar spine disability, prior to July 8, 2013; and a rating higher than 40 percent is not warranted, effective July 8, 2013.  There are no objective medical findings that would support the assignment of ratings in excess of 20 and 40 percent for the spine.  Therefore, entitlement to increased ratings higher than 20 and 40 percent for the lumbar spine are denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lumbar spine disability (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 and 40 percent staged ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the spine due to pain.

There is no record of frequent periods of hospitalization due to the lumbar spine disability.  As the Veteran's lumbar spine disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  In an April 2011 statement, the Veteran specifically withdrew his appeal for entitlement to TDIU.  As such, TDIU consideration under Rice is not applicable.


ORDER

Entitlement to a rating in excess of 20 percent for arthritis of the lumbosacral spine with bilateral radiculopathy prior to July 8, 2013, and in excess of 40 percent for lumbar spine degenerative disc disease with spondylolisthesis of L5 and S1 thereafter, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


